Citation Nr: 1014835	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including blackouts and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a November 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Detroit, Michigan in 
which the RO determined that new and material evidence 
sufficient to reopen the appellant's previously denied claim 
of entitlement to service connection for residuals of a head 
injury had not been presented.  The appellant, who had active 
honorable service from May 1981 to May 1984 and other than 
honorable service from May 1984 to December 1985, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The Board notes that VA, by administrative decision dated in 
December 1996, has determined that the appellant's discharge 
for the period of active service from May 1984 to December 
1985, which was terminated by an other than honorable 
discharge, was issued under conditions that constitute a bar 
to the payment of VA benefits based on that period of 
service. See December 1996 administrative decision; letter 
from the RO to the appellant dated in December 1996.   

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in June 
2005. See June 2005 BVA hearing transcript.  In December 
2005, the Board remanded this case for additional 
development.  Thereafter, in a decision dated in July 2008, 
the Board reopened the appellant's head injury service 
connection claim and remanded the merits of the claim to the 
RO for further development that included a VA examination. 
See BVA decisions dated in December 2005 and July 2008.  

After the RO completed the development requested by the 
Board, it granted the appellant service connection for 
chronic depression with dysthymia secondary to a head injury 
in service. September 2009 rating decision.  The appellant's 
claim of entitlement to service connection for residuals of a 
head injury manifested by seizures and blackouts has been 
returned to the Board for further review. September 2009 
Supplemental Statement of the Case.  

Unfortunately, a review of the record as a whole reveals that 
part of the development requested by the Board in July 2008 
has not been adequately completed.  As such, this appeal must 
be REMANDED once again to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

For the record, the medical evidence of record reveals that 
the appellant has been diagnosed since service with, among 
other things, a chronic seizure disorder. See December 2008 
VA examination report, p. 1.  

As discussed in the Board's July 2008 decision, the appellant 
seeks service connection for seizures and blackouts (i.e., 
his chronic seizure disorder) that he contends are residuals 
of head injuries he suffered in service. See appellant's 
statements; June 2005 BVA transcript.  In this regard, the 
appellant testified at a hearing before the Board in June 
2005 that he was beaten on the head by police officers while 
in service in 1982. See June 2005 BVA transcript, pgs 3-6.  
After the beating, the appellant reports being taken to a 
police station and then to a civilian hospital where he 
remained for 24 hours. Id., p. 19.  He testified that he had 
seizures at this hospital. Id., p. 7.  Upon his release from 
the hospital, the appellant reports that he was picked up by 
his service command and returned to the USS Carl Vinson 
CBN 70 where he remained in the infirmary for one week 
because he was purportedly experiencing seizures. Id., 
pgs 19-20.  He stated that he was given phenobarbital for his 
seizures; and remained on phenobarbital throughout the 
remainder of his time in service. Id., pgs 16, 20-21.  After 
his release from the infirmary, the appellant indicated that 
he was taken off flight deck duty and reassigned to the decks 
below because he was having seizures. Id., pgs 12-15.  He 
testified that since his head injury in service, he has 
consistently experienced seizures and blackouts for which he 
received medical treatment at Grace Hospital in Oakwood, Lynn 
Hospital and the VAMC in Detroit. Id., pgs 7-8.  

A review of the appellant's service records corroborates the 
appellant's assertions that he suffered two head injuries 
during his period of honorable service.  In this regard, the 
Board observes that the appellant's service treatment records 
reveal that the appellant was treated for a superficial 
laceration of the back of the skull in November 1981. See 
November 1981 service treatment records.  At that time, the 
appellant reported that he had been assaulted and had to 
defend himself; and during the process of breaking up a 
fight, he was hit on the back of the head with a flashlight 
by a police officer. Id.  The appellant's head wound was 
cleaned at that time and the appellant was returned to duty 
the same day the injury occurred. Id.  Thereafter, the 
appellant was seen in January 1982 for complaints of 
dizziness that had been present for 24 hours. January 1982 
service treatment records.  At that time, the appellant 
reported being struck on the head approximately three months 
beforehand. Id.  In relationship to this incident, the 
appellant denied losing consciousness; however, he reported 
that he usually got dizzy when standing. Id.  Physical 
examination of the appellant was normal at that time, with no 
apparent neuromotor dysfunction being found. Id.  The 
appellant was diagnosed with questionable post-concussion 
dizziness and ultimately returned to duty. Id.  Subsequently, 
the appellant was seen for medical treatment while in service 
in May 1982 for a two-inch laceration on the top of the head 
that occurred when the appellant apparently struck his head 
on the top of a water hatch. May 1982 service treatment 
records.  After the appellant's injury was cleaned and 
sutured, the appellant returned to duty. Id.  

Additional medical records dated after the appellant's period 
of honorable service reveal that the appellant suffered 
another small contusion of the right parietal skull in March 
1985 as a result of a motor vehicle accident; and that he 
reported experiencing dizziness, weakness and blackouts for 
which he sought medical treatment. See treatment records 
dated in March 1985, May 1985, September 1985 and October 
1985.  In an October 1985 report of medical examination, the 
appellant noted in the medical history portion of the 
examination report that he had previously had a head injury 
in service when he struck his head on a ship hatch, requiring 
sutures; and that he had been a patient at Lynn Hospital, 
located at Outer Drive in Lincoln Park, Michigan. See October 
1985 report of medical examination; October 1985 report of 
medical history.  

Thus, a review of the evidence in this case reveals that the 
appellant clearly experienced two head injuries during his 
period of honorable service and allegedly experienced 
dizziness and blackouts within one year of separation from 
honorable service.  Despite this finding, the Board observes 
that the severity of the appellant's head injuries during his 
period of honorable service remains in question. Compare 
service treatment records; VA medical records dated in March 
2004; June 2005 BVA hearing transcript.  Additionally, the 
fact that the appellant experienced several head injuries in 
service does not necessary mean that those injuries are 
related to his current post-service diagnosis of a seizure 
disorder.  This determination requires medical expertise, 
such that the Board previously remanded the appellant's claim 
in July 2008 for a VA medical opinion that addressed the 
medical questions in the case.  In requesting this opinion, 
the Board asked that a VA examiner conduct a physical 
examination of the appellant and review the appellant's 
medical records and claims file.  Thereafter, the examiner 
was asked to opine as to whether it is more likely than not, 
less likely than not, or at least as likely as not, that any 
current seizure disorder is etiologically related to service, 
to include in-service head injuries. July 2008 BVA decision.  
If the appellant was found to have a seizure disorder, the 
examiner was also asked to opine if this disorder was 
manifest within the initial post-service year following the 
appellant's honorable separation from service. Id.  In 
response to the Board's request, the appellant was afforded, 
among other things, a VA neurological disorders examination 
in December 2008.  

During his December 2008 VA neurological disorders 
examination, the appellant reported a history of a head 
injury sustained in the service in 1982.  Specifically, the 
appellant indicated that he was beaten by police during his 
period of service; and that he also sustained a head injury 
while on a service ship in which he hit his head on the top 
of a water tight hatch and sustained lacerations. December 
2008 VA examination report, p. 1.  Additionally, the 
appellant reported that he started having seizures while in 
service; and had been on the medication Dilantin for the 
previous 20 years in relationship to his seizures. Id.  After 
reviewing the appellant's claims file and service treatment 
records, the medical doctor who examined the appellant 
reflected that the appellant's service records documented 
that the appellant had a lacerated scalp injury that was 
sutured in 1982; and that the appellant felt dizzy and had 
dizziness secondary to postconcussion diagnosed in June 1982. 
Id.  The medical doctor also reported that the appellant's 
service treatment records contained no documentation of the 
appellant having seizures in service. Id.  After performing a 
physical examination and diagnostic studies, the VA doctor 
ultimately diagnosed the appellant with a chronic seizure 
disorder with subtherapeutic Dilantin levels. Id.  In 
addressing the question of a potential link between the 
appellant's current seizure disorder and head injuries in 
service, the medical doctor explicitly opined that it was 
less than likely that the appellant's current seizure 
disorder is related to the superficial laceration sustained 
by the appellant in May 1982 (see above). Id.; see also May 
1982 service treatment records.  However, the doctor failed 
to provide a medical opinion in relationship to the 
appellant's November 1981 head injury in service.  

As mentioned above, service treatment records dated in 
November 1981 and January 1982 appear to reference the event 
alleged by the appellant in which he was struck with a 
flashlight on the head by a police office.  Since the 
December 2008 VA doctor appears to have inadvertently 
overlooked this pertinent and relevant medical evidence in 
formulating his medical opinion, the Board finds that the RO 
should attempt to obtain an addendum VA neurological medical 
opinion that specifically takes into consideration and 
discusses (1) the evidence of all of the appellant's head 
injuries during his period of honorable service, (2) the 
medical evidence pertaining to the appellant's seizure 
symptomatology within one year of separation from honorable 
service and (3) a recent lay statement submitted by the 
appellant's friend apparently attesting to the appellant 
being taken to the hospital in approximately 1986 for seizure 
symptomatology. See lay statement from S.W. received in 
February 2009.   

In addition to the foregoing, the Board notes that it 
previously remanded the appellant's claim for the purpose of 
attempting to obtain private pertinent medical records 
referenced by the appellant during his June 2005 BVA hearing. 
See December 2005 BVA decision.  As it appears the appellant 
only recently provided a medical authorization to the Board 
for such records, the Board finds that the RO should utilize 
this authorization (if possible) to attempt to associate 
those medical records with the claims file. See January 2009 
authorization from the appellant.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  As the appellant's appeal must be 
remanded for an addendum VA medical 
opinion (see directive #3 below), the 
RO should attempt once more to obtain 
the private medical records referenced 
in the Board's December 2005 BVA 
decision. See December 2005 BVA 
decision.  In doing so, the RO should 
utilize the January 2009 medical 
authorization for medical records from 
Lynn Hospital contained in the claims 
file, or if necessary, request an 
updated medical authorization from the 
appellant for this facility.  
Thereafter, the RO should attempt to 
associate the appellant's alleged 
outstanding medical records with the 
claims file.  The appellant should also 
be informed, in the alternative, that 
he may obtain and submit these records 
to the RO.  

3.  The appellant's claims file should 
be returned to the December 2008 VA 
medical doctor  (if available) or 
another qualified examiner for an 
addendum medical opinion that discusses 
(a) the evidence of the appellant's two 
head injuries during his period of 
honorable service (i.e., from May 1981 
to May 1984), in November 1981 and in 
May 1982 (b) the medical evidence 
possibly pertaining to the appellant's 
seizure symptomatology within one year 
of separation from honorable service 
(i.e., from May 1984 to May 1985) and 
(c) the recent lay statement submitted 
by the appellant's friend received by 
VA in February 2009 that appears to 
attest to the appellant being taken to 
the hospital in approximately 1986 for 
seizure symptomatology.  In addition, 
the examiner should be asked to review 
any new evidence associated with the 
claims file subsequent to the issuance 
of the December 2008 medical opinion, 
and affirm, reverse, or modify his 
prior conclusion that the appellant's 
post-service seizure disorder is not 
likely related to the appellant's 
period of honorable service and did not 
manifest within one year of separation 
from honorable service.  A clear 
rationale and basis for any opinion 
expressed will be very helpful to the 
Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


